PER CURIAM.
Applications for leave to appeal denied. An appeal lies from the order of the court allowing or disallowing creditors’ claims. We see no reason for reviewing an: interlocutory order of the court permitting a creditor to contest the claims of other creditors. See, on this general subject, In re Gelino’s Inc. (C. C. A.) 51 F.(2d) 875. The question as to whether or not a creditor who has opposed the allowance of the claims of other creditors can appeal from the order allowing the claim is not involved upon this application.